DETAILED ACTION
Status of the Claims
	Claims 31-50 are pending in the instant application and are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant’s election without traverse of Group II drawn to methods of using in the reply filed on 07/19/2022 is acknowledged.
	The requirement is deemed proper and is therefore made FINAL.
	Applicants have canceled the composition claims therefore no claims are currently withdrawn.
Priority
	The U.S. effective filing date has been determined to be 10/05/2017, the filing date of the document UNITED KINGDOM 1716239.7 (GB 1716239.7).

Information Disclosure Statement
	The information disclosure statement submitted on 11/04/2020 was filed before/after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 38, 39 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 38, the phrase "such as" (item iv, line 1: “astringents such as […]” and “vasoconstrictors such as […]”)renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 39 is rejected as being indefinite because the claim recites “the microbubbles have a gas core comprising air, nitrogen, carbon dioxide, oxygen, a Nobel gas, or a perfluorocarbon gas or any mixture thereof.” where the transitional phrase “comprising” is inclusive and open ended (MPEP §2111.03) and a grouping of alternatives (i.e. a Markush group) is close claim language. MPEP §2173.05(h) states, in part, that:  “Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.” Therefore, claim 39 is rejected as being indefinite because it is not clear which alternatives are intended to be encompassed by the claimed “gas core”. Appropriate clarification is required.
	Claim 43 is rejected as being indefinite because item (iii) recites “the nanoparticle” in line 3 which lacks proper antecedent basis in the claim because claim 31 does not recite “a nanoparticle” and items (i) through (iv) in claim 43 are recited in the alternative. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 31-35, 38-42, and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. (“Diagnosis and Management of  Pseudoaneurysms: An Update,” 2009; MOSBY; Current Treatment Options in Cardiovascular Medicine, Vol. 10, No. 2, pp. 173-183) in view of Oechtering et al. (“Magnetic Microparticles for Endovascular Aneurysm Treatment: In Vitro and In Vivo Experimental Results,” 2011; Congress of Neurological Surgeons; Neurosurgery, Vol. 68, No. 5, pp. 1388-1398); Cai et al.1 ("Applications of Magnetic Microbubbles for Theranostics," 2012, IVYSPRING; Theranostics, Vol 2, N. 1, pp. 103-112); and Alsberg et al.2 ("Magnetically-Guided Self- Assembly of Fibrin Matrices With Ordered Nano-Scale Structure for Tissue Engineering," 2006, Mary Ann Lambert, Inc.; Tissue Engineering, Vol. 12, No. 11, pp. 3247-3256); and 
Applicants Claims
	Applicant claims a method for treating a pseudo aneurysm in a subject, said method comprising administering to said subject a composition comprising: (i) microbubbles; (ii) a magnetic material; and (iii) a blood clotting agent (instant claim 31). Applicants further claim the magnetic material comprises iron oxide (Fe3O4 or Fe2O3) nanoparticle or janus nanoparticles (claim 35), the blood clotting agent is blood clotting factors I through XIII, among others (claim 38).
	Applicant further claims a method of imaging a pseudo aneurysm comprising: applying a magnetic field to the pseudo aneurysm so as to retain within the pseudo aneurysm for a prolonged period of time compared to a case where no magnetic field is applied to the pseudo aneurysm microbubbles comprising a magnetic material and a blood clotting agent that have been pre-administered directly into the pseudo aneurysm; imaging the pseudo aneurysm using ultrasound, the microbubbles providing a contrast agent (instant claim 49).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
          Kapoor et al. teaches diagnosis and management of pseudoaneurysms (see whole document). Kapoor et al. teaches that:  “‘Pseudoaneurysm’” is a term that describes disruption of an artery with patent flow in a defined space beyond the confines of the vessels. A pseudoaneurysm can involve any vascular bed and is usually associated with direct arterial injury or erosion of an artery by an adjacent tumor or inflammation.” (p. 170, col. 1, 1st paragraph). 
	Kapoor et al. teaches that: “Pseudoaneurysm (PSA) is a common vascular abnormality that represents disruption in arterial wall continuity with patent flow in a defined space beyond the confines of the vessels. Pathologically, the wall of a pseudoaneurysm has been breached, and the external wall of the aneurysm sac consists of outer arterial layers, perivascular tissue, blood clot, or layers of reactive fibrosis. With increasing usage of covered stent grafts, confined extravascular pooling of blood adjacent to the graft anastomotic site or outside the hemodialysis arteriovenous grafts following frequent access is also commonly referred to as pseudoaneurysm. The mechanism of PSA formation is well characterized. Following injury to or breech of the arterial wall, a hematoma forms adjacent to the artery. With time, lysis of the portions of the thrombus can result in contained communication between the intra and extravascular spaces, forming a PSA. Pseudoaneurysms have a variety of causes, including inflammation, trauma, and various iatrogenic causes such as surgery, percutaneous drainage procedures, and biopsies and erosion of arterial wall by a tumor. PSA differs from active extravasation of blood since the blood within the PSA recirculates into the feeding artery through a biphasic ‘neck,’ whereas active bleeding does not. PSA may or may not occur in combination with arteriovenous fistula (AVF), a direct communication between artery and vein.” [emphasis added](p. 170, paragraph bridging cols. 1-2)(instant claim 46-ii).
	Kapoor et al. teaches that: “Pseudoaneurysms are considered an emergency diagnosis and often need to be treated quickly. Modern cross-sectional imaging techniques and increased number of arteriographic procedures have led to a definite increase in the prevalence of pseudoaneurysms. In the past, before the advent of newer minimally invasive treatments, early surgical repair was recommended for the treatment of almost all pseudoaneurysms. However, in recent years, several new treatment options have become available. These include US3-guided compression, occlusion by coils, exclusion by stent grafts, and thrombosis by endovascular or direct injection of thrombin and related fibrin adhesive products. In this article, we review various options or strategies available for the diagnosis and management of pseudoaneurysms.” [emphasis added](paragraph bridging pp. 170-171).
	Regarding ultrasound imaging, Kapoor et al. teaches that “US is a readily available imaging modality, which does not expose the patient to ionizing radiation.” and includes grayscale and color Doppler ultrasound, the former typically being initially performed, the latter able to confirm blood flow within the PSA (p. 171-172, § Imaging Techniques and General Diagnostic Characteristics - Ultrasound). 
	Regarding treatment (management) of pseudoaneurysms, Kapoor et al. teaches that the endovascular approach to therapy offers distinct advantages to conventional surgical repair in patients with visceral pseudoaneurysms, particular in cases where the underlying etiologies make open surgical repair difficult (p. 180, last paragraph through p. 181 2nd paragraph). Kapoor et al. further teaches that “Several endovascular techniques have been described to treat pseudoaneurysms. These techniques include catheter-guided embolization with use of coils (Figs 9, 10, and 15) or detachable balloons. Transcatheter endovascular injection of other agents such as thrombin or N-butyl 2-cyanoacrylate (glue) has also been described in the treatment of pseudoaneurysms involving the trunk (Fig 13). Alternatively, the neck of the pseudoaneurysm may be covered by placement of the stent grafts19 (Figs 16 and 17) or uncovered stents may be placed across the neck of the pseudoaneurysm followed by coil embolization. Endovascular embolization or covered stent placement can be performed utilizing a 0.018 system or 0.035 system depending on the circulation involved. In certain instances, particularly after placement of the covered stents, there may be back-filling or endoleaks that require further treatment by placement of coils and/or injection of thrombin (Fig 18).” (p. 181, col. 2, 2nd paragraph).
	Kapoor et al. teaches that “Among the options available, occlusion of the pseudoaneurysm and/or inflow as well as outflow vessel by coils is thus far the most common form of treatment.” (p. 181, col. 2, 3rd paragraph, lines 1-4).
	Kapoor et al. teaches that “Thrombin converts inactive fibrinogen into fibrin, which participates directly in the formation of thrombus. In conditions of normal blood flow, clotting factors, which may be activated by minimal endovascular trauma, are usually removed from the site of trauma by flowing blood and are inactivated by the liver or by natural thrombolytic mechanisms. However, when there is relative blood stasis (which occurs in pseudoaneurysms), activated clotting factors such as thrombin are less readily washed away, which facilitates thrombus formation. Moreover, the injection of exogenous thrombin causes the rapid cleaving of endogenous fibrinogen and promotes more rapid thrombus formation. And that: “US-guided direct puncture of the pseudoaneurysm has become the treatment of choice for the management of access-related pseudoaneurysms. The technique is simple and can be performed on outpatient basis. Preliminary US with a 5- to 7.5-MHz linear transducer is performed to delineate the pseudoaneurysm, its neck, and adjacent vessels.” [emphasis added](p. 185, col. 1, paragraphs 2-3)(instant claims 45, “administering the composition is performed under the guidance of ultrasound imaging”; 47-49).
Ascertainment of the difference between
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Kapoor et al. is that Kapoor et al. does not expressly teach: treating a PSA by administering a composition containing a magnetic material which is directed to and/or retained in the PSA.
	Oechtering et al. teaches magnetic microparticles for endovascular aneurysm treatment (see whole document), and particularly that “Embolizing cerebral aneurysms with platinum spirals, so-called coiling, is the classic approach for endovascular treatment, but this technique poses several problems resulting from the anatomic configuration of the aneurysm in relation to the parent artery, branches arising near the neck of the aneurysm, or the wide neck of the aneurysm with potential coil herniation during the therapy. Neck remnants combined with coil compaction create a risk of aneurysm recurrence and rerupture. Other possible shortcomings might be the absence of permanent aneurysm obliteration and recanalization of the coil package. Moreover, peri-interventional rupture, thromboembolic events, or technical problems in steering the microcatheter into the aneurysm may cause problems with this technique. Several of the above-mentioned problems can be solved by introducing new endovascular devices such as flow diverters, stents, the balloon remodeling technique, or new coiling materials and techniques. However, not all of the above-mentioned problems have been solved yet, thereby fueling the need to investigate new embolization devices and techniques.” (paragraph bridging pp. 1388-1389). 
	Oechtering et al. teaches that: “Magnetic microparticles (MMPs) typically consist of a core made from magnetic material like iron oxides and a shell made from synthetic or natural polymers. Iron oxides like magnetite (Fe3O4) and maghemite (Fe2O3) are highly magnetizable and are biocompatible as required for biomedical applications. Iron oxide nanoparticle suspensions have been used intravascularly as a contrast agent for the reticulohistiocytic system (RHS) because they accumulate shortly after intravascular injection into the RHS, especially in the liver and spleen. They do not damage the hepatocellular function, become degraded, and are even metabolized in iron metabolism. In previous studies, neither acute nor subacute toxic or mutagen effects could be detected. The coating of the magnetic core is of great importance because it provides protection from corrosion in a hydrous medium like blood. An appropriate design of the particle surface, its charges, and its functional chemical groups can enable a particle suspension to be colloidally stable. This is one of the measures to prevent particle agglomeration and thereby thromboembolic events.” (p. 1389, col. 1, 2nd paragraph)(instant claims 31-ii, instant claims 34-35
	Oechtering et al. teaches that: “Given their magnetic properties, they can be steered by a magnetic field. Here, the use of MMPs to treat aneurysms is presented and is based on the assumption that MMPs can be injected into an aneurysm-carrying artery via a microcatheter and can be navigated into an aneurysm with the aid of an extracorporeal- or an intravascular-positioned magnetic field.” (p. 1389, col. 2, 2nd paragraph).
	Oechtering et al. teaches that: “In the present study, we used experimental aneurysms to investigate the potential of MMPs to obliterate aneurysms, their technique of application and the current problems of this novel device.” (p. 1389, col. 2, 5th paragraph).
	Oechtering et al. teaches Animal Studies including New Zealand White rabbits in which “After documentation of the configuration of the vessels and aneurysms, a microcatheter was inserted, the solid neodymium magnet was positioned extracorporeally on the body surface of the animal, and the MMPs were applied. The distance between magnet and aneurysm was 1 cm; therefore, a magnetic influence of approximately 175 mT and 13 T/m was present on the aneurysm. The microcatheter was positioned close to the neck of the aneurysm, and MMPs were injected by hand at a rate of approximately 1 mL/min under fluoroscopic control.” (p. 1390, §Animal Studies)(instant claim 32, “administering said composition directly into the PSA”).
	Oechtering et al. teaches that: “During the trials on the MCA4 aneurysm, not only were MMPs retained inside the lumen of the aneurysm, but also a very small proportion was assembled in the small vessels around the aneurysm within the sphere of influence of the magnet.” (p. 1390, col. 2, §In Vitro Studies - General Comments and Influence of the Aneurysm Geometry). Oechtering et al. does not expressly teach treating a PSA, however, the teach treating aneurysms as an alternative to coiling, and Kapoor et al. teaches that PSAs are typically treated by coiling, thus one of ordinary skill in the art would have reasonably considered treating PSAs using MMPs, as described by Oechtering et al. in order to provide the best treatment for the PSA (instant claims 31-33, 49 & 50).
 	 Cai et al. teaches "Among all the diagnostic imaging techniques, ultrasound imaging has a unique advantage because of its features of real-time, low-cost, high safety, and ease of incorporation into portable devices. By using the ultrasound contrast agents, the resolution and sensitivity of clinical ultrasound imaging have been greatly improved. Gas filled microbubbles encapsulated with the polymer, lipid or surfactant shells have been well established for the last decade. Because of their high compressibility, microbubbles can be used as the most effective contrast agent for ultra-sound imaging. Moreover, with the use of sonoporation, microbubbles are also becoming widely used as drug delivery systems and nucleic acid transfection tool. However, the transfection efficiency is limited by ultrasound intensity. As an imaging tool, the imaging quality of ultrasound is suboptimal with contrast lower than that of computer tomography (CT) or magnetic resonance imaging (MRI)." (p. 103, §Introduction, 1st paragraph).
	Cai et al. teaches that: "On the other hand, MRI is another imaging tool which is noninvasive and capable of providing morphological and functional information with  high spatial resolution and excellent soft-tissue contrast. Magnetic nanoparticles can be used as powerful contrast agents for MRI. Especially, magnetic iron oxide nanoparticles with superparamagnetic property have also shown potential as multifunctional nanoparticles for clinical translation besides they have been used as MRI contrast agents in clinic because their features could be easily tailored by including targeting moieties, fluorescence dyes, therapeutic agents or agents. For example, they can also be used as potential anti-cancer agents for their cytotoxicity, genotoxicity and hyperthermia." (p. 103, §Introduction, 2nd paragraph).
	Cai et al. teaches further that: "The combination of microbubbles and magnetic nanoparticles, that is, the magnetic microbubbles can make use of the disadvantages of microbubbles or magnetic nanoparticles respectively: the stability of micro bubbles can be improved by embedded magnetic nanoparticles into the bubble shells, mean-while, the embedded nanoparticles can be delivered into desired regions with the guidance of magnetic field and can be released when choosing appropriate ultrasound exposure. Because microbubbles are ultrasound contrast agents and magnetic nano-particles are good contrast agents for MRI, magnetic microbubbles also can potentially be used as contrast agents for both ultrasound imaging and MRI. With the help of magnetic force, magnetic microbubbles with specific targeting molecules can bind to microvasculature more efficiently than nonmagnetic microbubbles, which make magnetic microbubbles a good alternative to nonmagnetic microbubbles for vascular molecular imaging." (pp. 103-104, §Introduction, 3rd paragraph, also see Figure 1). Cai et al. further teaches delivery of drugs and genes (pp. 110-111, §§4.1 & 4.2).
	Cai et al. teaches that “The stability of microbubbles can be raised by encapsulating magnetic nanoparticles into the bubble shells and with the guidance of magnetic field, magnetic microbubbles can be delivered to regions of interest, and after appropriate ultrasound exposure, the nanoparticles can be released to the desired area while the magnetic microbubbles collapse.” (abstract); and that:
“the stability of microbubbles can be improved by embedded magnetic nanoparticles into the bubble shells, mean-while, the embedded nanoparticles can be delivered into desired regions with the guidance of magnetic field and can be released when choosing appropriate ultrasound exposure.” (p.104, col. 1, 2nd paragraph; and p. 109, §4)(instant claims 47-48, “rupturing the microbubbles using ultrasound” “by a single transducer”).
	Alsberg et al. teaches thrombin-coated magnetic microbead (abstract), and particularly that "Here, we describe a method to spatially constrain the fibrin self assembly process on the nano-meter-to-micro-meter scale by using magnetic fields to orient thrombin-coated magnetic micro-beads. Although enzymes are often coupled to magnetic beads for biochemical applications, they have not been used to catalyze the formation of ECMs with oriented microstructure. In this study, an external magnetic field was used to organize superparamagnetic micro-beads coated with thrombin into a 2- dimensional (2D) periodically ordered geodesic array at the air-liquid interface of a fibrinogen solution." (p. 3248, lines 40-50). Alsberg et al. further teaches that "These enzymatically active beads may be used in the future to form ordered scaffolds for a variety of applications including analysis of cell and tissue development, tissue engineering and regenerative medicine, hemorrhage control, and vascular occlusion therapy for aneurysms or cancer, as well as microelectronics." [ emphasis added] (p. 3254, col. 2, lines 6-11).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for treatment of a pseudo aneurysm (PSA), as an alternative to coiling which is a standard treatment as suggested by Kapoor et al., by using magnetic microparticles which are suggested Oechtering et al. as a better alternative to coiling which is also a standard treatment for aneurysms, and further to utilize the gas-filled magnetic microbubbles taught by Cai et al. which are suggested as ultrasound contrast agents and taught for guidance to a region of interest using a magnetic field consistent with the teaching of Oechtering et al., and further to include thrombin as a drug coating which was a known treatment of PSAs, as suggested by Kapoor et al., and Alsberg et al. suggests thrombin-coated magnetic microbead for vascular occlusion therapy for aneurysms (i.e. in order to provide additional functionality for different applications such as vascular occlusion therapy for aneurysms or cancer).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 35, 36-37, 42, 43,  and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. in view of Oechtering et al.; Cai et al.; and Alsberg et al.  as applied to claims 31-35, 38-42, and 45-50 above, and further in view of Mulvana et al.5 (“Characterization of Contrast Agent Microbubbles for Ultrasound Imaging and Therapy Research,” 2017(published online 26-OCT-2016); IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 64, No. 1, pp. 232-251); WONG6 (WO 2016/134115 A1; published 18-FEB-2016).
Applicants Claims
	Applicant claims a method for treating a pseudo aneurysm in a subject, said method comprising administering to said subject a composition comprising: (i) microbubbles; (ii) a magnetic material; and (iii) a blood clotting agent, as discussed above. Applicant further claims the magnetic (janus) nanoparticles (claims 35 & 44) have an average size in the range of 5 to 30 nm (claims 35-36), are coated with a biocompatible coating (claim 37) the blood clotting material (e.g. thrombin) is conjugated to magnetic material (claim 42-ii), and the blood clotting agent is conjugated to the nanoparticle through various chemistries such as disulfide bond, maleimide linker (claim 43-i), or biotin-avidin/streptavidin/neutravidin (claim 43-iii).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
          Kapoor et al. teaches diagnosis and management of pseudoaneurysms, as discussed above and incorporated herein by reference.
	Oechtering et al. teaches magnetic microparticles for endovascular aneurysm treatment, as discussed above and incorporated herein by reference.
	Cai et al. teaches gas filled microbubbles encapsulated with the polymer, lipid or surfactant shells as contrast agents for ultra-sound imaging and drug delivery systems, as discussed above and incorporated herein by reference.
	Alsberg et al. teaches thrombin-coated magnetic microbead, as discussed above and incorporated herein by reference.
Ascertainment of the difference between
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Kapoor/Oechtering/Cai/Alsberg is that Kapoor/Oechtering/Cai/Alsberg do not expressly teach janus nanoparticles, the size of the nanoparticles, or coating/conjugating directly to the nanoparticles for the suggested drug delivery.
	Mulvana et al. teaches microbubbles including attachment of drugs (i.e. drug carriers)(see whole document). Particularly Mulvana et al. teaches the different chemistries for attaching to microbubble surfaces:

    PNG
    media_image1.png
    524
    724
    media_image1.png
    Greyscale

Fig. 10. Schematic of different potential loading techniques for lipid microbubbles. All techniques are applicable to protein and polymer microbubbles. Direct incorporation relies on the hydrophobic (or lipophilic), hydrophilic, or amphiphilic interactions between the drug and shell. Electrostatic binding relies on charge differences between the drug or drug carrier and shell molecules. A method not described in the text is loading the drug into an oil layer trapped beneath the shell. Approaches relying on functionalization of the shell and/or drug carrier include carbodiimide chemistry on exposed carboxylic acid (–COOH) or amine (–NH2) groups, tagging with avidin or biotin to form an avidin–biotin bond and using pyridyl disulphide or maleimide to link to exposed sulfhydryl (–SH) groups. (p. 241)(instant claims 42, 43(i, iii).
	WONG teaches microbubbles including magnetic nanoparticles which are janus nanoparticles and superparamagnetic iron oxide nanoparticles (see whole document, particularly [0006], claim 1; Figure 1A), the nanoparticles being in the range of 5 to 20 nm (or smaller) ([0008], [0029]) and the janus nanoparticles being in the range of 15 to 75 nm (or smaller)([0007], [0029])(instant claims 35-36 & 44). WONG teaches the nanoparticles are coated with a polymer such as PEG and conjugated to a targeting moiety and can include a bioactive agent such as a small molecule drug ([0047]-[0049], Figure 1A), and specifically “4: maleimide layer from conversion of free amines on USPION core by N-hydroxy-succinimide maleimide (NHS-maleimide); 5: targeting antibodies (Ab) conjugated to layers-4” ([0064], Figure 1A)(instant claims 37, 42-43).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for treatment of a pseudo aneurysm (PSA), as an alternative to coiling which is a standard treatment as suggested by Kapoor et al., by using magnetic microparticles which are suggested Oechtering et al. as a better alternative to coiling which is also a standard treatment for aneurysms, and further to utilize the gas-filled magnetic microbubbles taught by Cai et al. which are suggested as ultrasound contrast agents and taught for guidance to a region of interest using a magnetic field consistent with the teaching of Oechtering et al., and further to include thrombin as a drug coating which was a known treatment of PSAs, as suggested by Kapoor et al., and Alsberg et al. suggests thrombin-coated magnetic microbead for vascular occlusion therapy for aneurysms (i.e. in order to provide additional functionality for different applications such as vascular occlusion therapy for aneurysms or cancer), and further to encapsulate and/or conjugate the drug (e.g. thrombin) to the nanoparticle and/or microbubble surface by known conjugation chemistry strategies as taught by Mulvana et al. (disulfide/maleimide/avidin-biotin/electrostatic) and by WONG (NHS-maleimide) in order to deliver the drug such as thrombin to the PSA, the examiner noting that Kapoor et al. teaches direct thrombin injection as a known treatment for PSA, as discussed above.  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LANHPERE (US 7,976,823) is cited as teaching therapeutic vascular occlusion using magnetic particles and suggesting using a magnetic field to seer the particles through the body lumen to a desired location (see whole document, particularly cols 1-2); Sestier et al. (“Particle electrophoresis of micrometer-sized superparamagnetic particles designed for magnetic purification of cells,” 1998, Electrophoresis, Vol. 19, No. 14, pp. 2485-2490) is cited as teaching tosyl-activated superparamagnetic particles and streptavidin-coated superparamagnetic particles (§2.4), particularly noting that Alsberg et al. tosyl-activated superparamagnetic particles coated with thrombin and therefore Sestier et al. teaching tosyl-activated and streptavidin-coated superparamagnetic particles suggests them as obvious variants. HWANG (US 2007/0041961) is cited as teaching ultrasound targeted selective blood vessel occlusion using microbubbles (see whole document). PANKHURST (US 2011/0172486) is cited as teaching magnetic microbubbles including a gas core and magnetic nanoparticles (5-30 nm)(see whole document, particularly, [0071] through [0079]).
	Claims 31-50 are pending and have been examined on the merits. Claims 38, 39 and 43 are rejected under 35 U.S.C. 112(b); and claims 31-50 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619             


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                   



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Of record as cited on Applicants IDS (filed, 11/04/2020), Non-Patent literature citation no. 9, and in the Requirement for Restriction/Election.
        2 Of record as cited by the examiner in the Requirement for Restriction/Election (05/25/2022).
        3 Ultrasound.
        4 Middle Cerebral Artery.
        5 Of record as cited on Applicants IDS (filed, 11/04/2020), Non-Patent literature citation no. 15.
        6 Of record as cited on Applicants IDS (filed, 11/04/2020), Foreign Patent citation no. 2.